Exhibit 10.2

EXECUTION VERSION

LOCK-UP AGREEMENT

THIS AGREEMENT (this “Agreement”) is dated as of October 24, 2014 by and between
CTI Biopharma Corp. (formerly known as Cell Therapeutics, Inc.), a Washington
corporation (the “Company”), and Chroma Therapeutics Limited (“Shareholder”).

WHEREAS, the Company has entered into an asset purchase agreement dated October
24, 2014 (the “Asset Purchase Agreement”) and a registration rights agreement
dated October 24, 2014 (the “Registration Rights Agreement”), in each case with
Shareholder, whereby, among other things, the Company has agreed to issue to
Shareholder 9,000 shares of Series 20 Preferred Stock of the Company (including
any such shares held in escrow pursuant to the Asset Purchase Agreement)
(collectively, and together with any shares of common stock of the Company
issued or issuable to Shareholder pursuant to any conversion thereof or as a
result of any distribution thereon, the “Lock-Up Shares”).

WHEREAS, in connection with the Asset Purchase Agreement and Registration Rights
Agreement, Shareholder has agreed, among other things, not to undertake certain
actions with respect to the Lock-Up Shares, except in accordance with the terms
and conditions set forth herein.  Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Registration
Rights Agreement.

NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:

1.Restriction on Transfer; Term.  Shareholder hereby agrees with the Company
that such Shareholder will not offer, sell, contract to sell, assign, transfer,
hypothecate, pledge or grant a security interest in, or otherwise dispose of any
Lock-up Shares, or enter into any transaction which is designed to, or might
reasonably be expected to, have any such effect, directly or indirectly, or
enter into any swap, hedge or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of the Lock-Up Shares (any
of the foregoing actions, a “transfer”), or publicly disclose any intention to
make any such transfer, in each case until the date that is nine (9) months
after the date of this Agreement (the “Final Release Date”); provided, however,
that (i) up to 44% of the Lock-Up Shares in the aggregate may be transferred by
such Shareholder after the date on which the Registration Statement is declared
effective (the “Initial Release Date”) and (ii) up to an additional 44% of the
Lock-Up Shares in the aggregate may be transferred by such Shareholder on the
earlier of (a) 30 days after the Initial Release Date and (b) December 31, 2014
(the “Second Release Date” and, together with the Final Release Date and the
Initial Release Date, the “Release Dates” and each of them, a “Release Date”);
provided, however, that the restrictions contained in this Section 1 shall not
apply to (i) transfers of the Lock-Up Shares to any Qualifying Holder (as
defined in the

 

OMM_US:72091735.13

1

 

 

--------------------------------------------------------------------------------

Registration Rights Agreement) (provided that such Qualifying Holder enters into
a Lock-Up Agreement with the Company in substantially the same form as this
Agreement, except that such Qualifying Holder shall not be permitted to transfer
any Lock-Up Shares prior to the Second Release Date (a “Qualifying Holder
Lock-Up Agreement”), prior to or concurrently with any such transfer) and (ii)
transfers of the Lock-Up Shares pursuant to a Change of Control Transaction (as
defined below). “Change of Control Transaction” shall mean the occurrence after
the date hereof of any of (i) an acquisition by an individual, legal entity or
“group” (as described in Rule 13d-5(b)(1) promulgated under the Securities
Exchange Act of 1934, as amended, and all of the rules and regulations
promulgated thereunder (the “Exchange Act”), of effective control (whether
through legal or beneficial ownership of capital stock of the Company, by
contract or otherwise) of in excess of 50% of the voting securities of the
Company (other than by means of conversion of shares of Series 20 Preferred
Stock), or (ii) the merger into or consolidation with any other person by the
Company, or the merger into or consolidation with the Company by any other
person in which, after giving effect to such transaction, the shareholders of
the Company immediately before such transaction own less than 50% of the
aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the sale or transfer of all or substantially all of the
assets of the Company to another person in which the shareholders of the Company
immediately before such transaction own less than 50% of the aggregate voting
power of the acquiring entity immediately after the transaction.   In the event
that Shareholder does not wish to transfer the maximum entitlement of 44% of the
Lock-up Shares in the aggregate at any Release Date (other than the Final
Release Date), Shareholder may, effective as of such Release Date, assign the
right to transfer up to 44% of the Lock-Up Shares in the aggregate (or any
lesser number of Lock-Up Shares) to any Qualifying Holder that has executed a
Qualifying Holder Lock-Up Agreement by providing written notice of such
assignment to the Company together with an executed assignment and assumption
agreement between Shareholder and any such Qualifying Holder, in each case in a
form reasonably acceptable to the Company in its sole discretion, prior to such
Release Date.

2.Agreement to Vote Shares; Grant of Proxy.  Shareholder, on behalf of itself
and each Qualifying Holder, hereby agrees that at every meeting of the
shareholders of the Company prior to the Final Release Date, and at any and
every adjournment thereof, such Shareholder (or any such Qualifying Holder)
shall vote the Lock-Up Shares consistent with the recommendations of the board
of directors of the Company, as such recommendations are set forth in the
applicable proxy statement delivered in connection with such meeting; provided,
however, that the provisions of this Section 2 shall not apply to a vote on any
matter if the approval of such matter would have a disproportionate adverse
effect on the Lock-up Shares as compared to the other shares of common stock of
the Company.  Shareholder, on behalf of itself and each Qualifying Holder,
contemporaneously with the execution and delivery of this Agreement, hereby
grants an irrevocable proxy for purposes of any such meeting of the shareholders
of the Company, and any and every adjournment thereof, to the officers of the
Company to vote the Lock-Up Shares on the Shareholder’s (or any Qualifying
Holder’s) behalf in a manner consistent and in accordance with this Agreement. 
Shareholder, on behalf of itself and each Qualifying Holder, acknowledges and
agrees that, during the term of this Agreement, the proxy granted hereunder is
irrevocable.  Until the applicable Release Date, Shareholder shall retain all
rights of

 

OMM_US:72091735.13

2

 

 

--------------------------------------------------------------------------------

ownership in the Lock-Up Shares, including, without limitation, voting rights
and the right to receive any dividends, if any, that may be declared in respect
thereof.

3.Company and Transfer Agent.  The Company and its transfer agent are hereby
authorized by Shareholder (on its own behalf and on behalf of each Qualifying
Holder) to decline to make any transfer of the Lock-Up Shares if such transfer
would constitute a violation or breach of this Agreement or any Lock-Up
Agreement entered into between the Company and any Qualifying Holder.

4.Notices.  All notices and communications hereunder shall be deemed to have
been duly given and made if in writing and if served by personal delivery upon
the party for whom it is intended or delivered by registered or certified mail,
return receipt requested, or if sent by facsimile or email, provided that the
facsimile or email is promptly confirmed by telephone confirmation thereof, to
the person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such person:

If to the Company:

CTI Biopharma Corp.

3101 Western Avenue, Suite 600

Seattle, Washington 98121

Telephone: (206) 282-7100

Facsimile: (206) 272-4302

Email: legaladministrative@ctibiopharma.com

Attention: Legal Department

with copies (which copies shall not constitute notice) to:

O’Melveny & Myers LLP

Two Embarcadero Center

San Francisco, CA 94111-3823

Telephone: (415) 984-8700

Facsimile: (415) 984-8701

Email: bchristensen@omm.com

Attention: C. Brophy Christensen, Esq.

and

CTI Legal Affairs

Attention: Lisa Luebeck, Director, Legal Corporate Development & Securities

 

OMM_US:72091735.13

3

 

 

--------------------------------------------------------------------------------

If to Shareholder,

Chroma Therapeutics Limited

93 Innovation Drive

Milton Park

Abingdon

Oxfordshire

OX14 4RZ, United Kingdom

Telephone: +44 (0)1235 829137

Facsimile: +44 (0)1235 829125

Email: r.bungay@chromatherapeutics.com

Attention:  Richard Bungay, CEO

or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.

5.Change of Address.  Any person may change the address to which correspondence
to it is to be addressed by notification as provided for herein.

6.Amendment.  This Agreement may not be amended, modified or terminated, and no
rights or provisions may be waived, except with the written consent of
Shareholder and the Company.

7.Entire Agreement.  This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.

8.Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York.

9.Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.

 

OMM_US:72091735.13

4

 

 

--------------------------------------------------------------------------------

10.Severability.  The parties agree that if any provision of this Agreement be
held to be invalid, illegal or unenforceable in any jurisdiction, that holding
shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.

11.Binding Effect; Assignment.  This Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of the other parties hereby.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

12.Headings.  The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.

13.Counterparts.  This Agreement may be executed in a number of counterparts,
including by electronic transmission, any of which together shall for all
purposes constitute one Agreement, binding on all the parties hereto
notwithstanding that all such parties have not signed the same counterpart.

14.Specific Performance; Injunctive Relief.  The parties acknowledge and agree
that in the event of any breach of this Agreement, remedies at law may be
inadequate, and each of the parties hereto shall be entitled to seek specific
performance of the obligations of the other parties hereto and such appropriate
injunctive relief as may be granted by a court of competent jurisdiction,
without the necessity of showing economic loss and without any bond or other
security being required.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

OMM_US:72091735.13

5

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.

 

 

CTI BIOPHARMA CORP.

 

 

 

 

 

By:

  /s/ James Bianco

 

Name:

  James Bianco, M.D.

 

Title:

President & CEO

 

 

 

 

 

CHROMA THERAPEUTICS LIMITED

 

 

 

 

 

By:

   /s/ Richard Bungay

 

Name:

  Richard Bungay

 

Title:

  CEO

 

 

[Signature Page to Lock-up Agreement]